Citation Nr: 0004003	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  92-09 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

Entitlement to service connection for atrial fibrillation, 
hypertension, and residuals of a cerebrovascular accident.  

Entitlement to a disability evaluation in excess of 50 
percent for post-traumatic stress disorder.  

Entitlement to a disability evaluation in excess of 10 
percent for a deviated nasal septum.  

Entitlement to an effective date earlier than May 11, 1994, 
for a grant of a 50 percent evaluation for post-traumatic 
stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty in Marine Corps from June 
1948 to June 1952 and is a combat veteran of the Korean War.  

When this matter was previously before the Board of Veterans' 
Appeals (Board) in January 1997, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, for additional development.  Following the 
requested development, the RO continued its denial of the 
claimed benefits.  The matter is now before the Board for 
final appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  No competent evidence has been submitted relating the 
veteran's current atrial fibrillation, hypertension, and 
cerebrovascular accident residuals to service or to any 
incident in service.  

3.  It is not shown that the veteran's service-connected 
post-traumatic stress disorder caused or permanently worsened 
his atrial fibrillation, hypertension, and residuals of a 
cerebrovascular accident.  

4.  The service-connected post-traumatic stress disorder is 
manifested by anxiety with a related affect, flashbacks, 
recurrent nightmares, intrusive memories of combat, severe 
numbing of emotions, avoidant behavior, insomnia, startle 
response, impaired concentration, and depression; reality 
testing is sometimes impaired.  

5.  The veteran's current Global Assessment of Functioning 
Scale is 51.  The service-connected post-traumatic stress 
disorder is productive of severe social and industrial 
impairment.  

6.  The veteran's reopened claim for an increased rating for 
post-traumatic stress disorder was received on May 11, 1994.  

7.  A rating decision dated in August 1996 assigned a 50 
percent evaluation for post-traumatic stress disorder, 
effective from May 11, 1994.  

8.  It is not shown that the service-connected post-traumatic 
stress disorder was productive of considerable social and 
industrial impairment prior to May 11, 1994.  

9.  The service-connected deviated nasal septum does not, by 
itself, result in any unusual or exceptional disability 
factors such as to warrant extraschedular consideration.  


CONCLUSIONS OF LAW

1.  The claim for service connection for atrial fibrillation, 
hypertension, and cerebrovascular accident residuals on a 
direct incurrence basis is not well grounded.  38 U.S.C.A. §§ 
1110, 1131, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1999).  

2.  Atrial fibrillation, hypertension, and residuals of a 
cerebrovascular accident are not proximately due to or the 
result of service-connected disability.  38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. § 3.310(a) (1999).  

3.  The criteria for a 70 percent evaluation for post-
traumatic stress disorder have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, Diagnostic Code 
9411 (as in effect on and before November 7, 1996).  

4.  The criteria for a disability evaluation in excess of 10 
percent for a deviated nasal septum have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
3.321(b)(1), 4.97, Diagnostic Code 6502 (effective prior to 
October 7, 1996).  

5.  The criteria for a disability evaluation in excess of 10 
percent for a deviated nasal septum have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
3.321(b)(1), 4.97, Diagnostic Code 6502 (effective October 7, 
1996).  

6.  The criteria for an effective date earlier than May 11, 
1994, for a grant of a 50 percent evaluation for post-
traumatic stress disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5107, 5110 (West 1991 & Supp. 1999); 38 C.F.R. §§ 
3.400, 4.132, Diagnostic Code 9411 (effective prior to 
November 7, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Service connection for atrial fibrillation, hypertension, 
and residuals of a cerebrovascular accident

The service medical records are essentially negative for 
complaints or findings referable to atrial fibrillation, 
hypertension or cerebrovascular disease.  The veteran's blood 
pressure when examined for service entrance in June 1948 was 
134/74.  On physical examination in October 1950, his blood 
pressure was 114/84 while recumbent, 114/88 while sitting, 
and 112/86 while standing.  When he was examined for 
separation in June 1952, the veteran's recorded blood 
pressure was 110/74, and hypertension was not diagnosed.  
Chest X-rays during service showed no significant 
abnormality.  Although a chest X-ray on June 20, 1952, was 
said to show "calcified hilar bilateral," it, too, was read 
as negative.  

On VA examination in June 1954, the veteran complained of 
difficulty breathing through his nose and of pain in his 
legs.  His blood pressure was 128/70, and clinical 
examination was unremarkable for evidence of coronary artery 
or cerebrovascular disease.  A chest X-ray was negative.  
Deviation of the nasal septum, with moderate obstruction, due 
to nasal fracture was diagnosed.  Leg cramps of undetermined 
cause were diagnosed on a special peripheral vascular 
examination.  

When the veteran applied for VA hospital treatment in 
February 1955, his blood pressure was 130/88.  

The earliest indication of hypertension was on VA examination 
in April 1975, when chest X-rays were normal, except for 
slight elongation of the thoracic aorta.  

The record shows that the veteran was hospitalized by VA in 
June 1989, when an eight-year history of hypertension was 
elicited.  The veteran reported that three months prior to 
admission, he "felt he was out of gas."  Three weeks later, 
he developed sharp chest pain, which was non-radiating and 
lasted one minute, followed by short, more dull chest pain 
lasting 10 to 15 minutes.  A week later, he developed a 
little shortness of breath, diaphoresis, and headaches behind 
the right eye.  He felt like passing out.  The diagnoses on 
discharge from the hospital in July 1989 were atrial 
fibrillation, hypertension, and cerebrovascular accident.  

In a letter to the veteran's treating physician dated in 
September 1989, Allan B. Minster, M.D., a private 
neurosurgeon, reported that the veteran had given a history 
of a "stroke" in June 1989, when he had experienced some 
numbness of the left side of his face, arm, trunk, and leg 
without specific weakness.  Dr. Minster stated that 
apparently the veteran had sustained a right cerebral 
infarction three months previously with residual left 
hemianesthesia.  

In October 1989, Dr. Minster indicated that the veteran's 
sudden left hemiparesis was "presumably" from an embolism 
due to atrial fibrillation.  

In January 1990, a VA cardiologist reported that the veteran 
had severe uncontrolled hypertension, but the hypertension 
was not attributed to service.  

When seen at a VA outpatient clinic in June 1990, it was 
reported that the veteran had had atrial fibrillation in June 
1987.  

When seen at an outpatient clinic in July 1990, the veteran 
complained of chest pains of three to four days' duration.  
He had hypertension and indicated that he had angina pectoris 
previously.  When seen in the VA cardiology clinic later in 
July, the assessment was atypical chest pain without evidence 
of acute myocardial infarction.  When seen in the VA 
gastrointestinal clinic on July 31, 1990, the assessment was 
atypical chest pain, possibly secondary to a "nutcracker" 
esophagus.  When seen at the general medicine clinic in 
December 1990, a history of hypertension of 15 years' 
duration was noted.  It was reported that the veteran had 
sustained a cerebrovascular accident a year and a half 
previously.  

VA chest X-rays during 1991 visualized atherosclerotic 
changes of the aorta and a slightly tortuous thoracic aorta.  
A VA record dated in May 1991 shows a history of chest pain 
since 1976 with normal angiography, cerebrovascular disease 
status post a cerebrovascular accident in June 1989 with 
hemiparesis, and a history of atrial fibrillation.  
Electrocardiograms beginning in 1991 showed premature atrial 
contractions (PAC's).  

The clinical records consistently show the onset of 
hypertension many years following service and the onset of 
atrial fibrillation in about 1987.  The record unequivocally 
demonstrates that the veteran sustained a cerebrovascular 
accident in June 1989.  Neither VA nor private physicians 
have attributed any of these disorders to service or to any 
incident in service.  

Although service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service, 38 U.S.C.A. §§ 1110, 1131, the threshold question is 
whether the veteran has submitted evidence of a well-grounded 
claim.  

A well-grounded service connection claim generally requires 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of inservice incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between an inservice injury or disease and a 
current disability.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997), cert. denied sub nom. Epps v. West, 524 U.S. 940 
(1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  If a claim 
is not well grounded, the appeal must fail with respect to 
it, and there is no duty to assist the claimant further in 
the development of facts pertinent to the claim.  Struck v. 
Brown, 9 Vet. App. 145, 156 (1996).  

Although the veteran has attributed his hypertension to 
combat in service, he is not medically competent to do so.  
Under the law, a lay person is not competent to render a 
diagnosis, or to offer a medical opinion attributing a 
disability to service, as this requires medical expertise.  
Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Thus, even if combat were conceded, a 
well-grounded service connection claim would not be shown in 
the absence of competent medical evidence linking the 
disability with service or an incident in service.  See 
Kessel v. West, 13 Vet. App. 9 (1999) (en banc).  

In the absence of such competent evidence, the claim for 
service connection on a direct incurrence basis for atrial 
fibrillation, hypertension or residuals of a cerebrovascular 
accident is not well grounded and must be denied.  See 
Edenfield v. Brown, 8 Vet. App. 384 (1995) (en banc).  

The veteran primarily contends that his service-connected 
post-traumatic stress disorder either caused or aggravated 
his atrial fibrillation, hypertension and cerebrovascular 
disease leading to his stroke.  38 C.F.R. § 3.310(a); Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  

In his letter of September 1989, Dr. Minster noted the 
veteran's stroke the previous June and stated that the 
veteran had told him that he was known to have a combat-
related stress disorder, "which certainly aggravates his 
present problem secondary to his stroke, the post-traumatic 
cervical radiculitis in his left arm, illness of his wife, 
etc."  In its previous remand, the Board found Dr. Minster's 
letter to be significant because it was a letter to another 
physician reporting the findings of a neurological work-up 
that was conducted years prior to the holding in Allen.  
Although somewhat vague, the Board finds that Dr. Minster's 
statement is sufficient to well ground the veteran's claim 
for service connection for atrial fibrillation, hypertension, 
and cerebrovascular accident residuals secondary to service-
connected post-traumatic stress disorder.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994) (secondary service 
connection claims must, like direct service connection 
claims, be well grounded).  The Board remanded this claim in 
order to obtain medical clarification of, and etiologic 
opinion concerning the secondary service connection issue.  

The Board concludes, however, that service connection for the 
complex of disorders claimed is not warranted on a secondary 
basis.  Although service connection is in effect for post-
traumatic stress disorder, it is not shown that the post-
traumatic stress disorder played any significant role in the 
development of the veteran's hypertension and cerebrovascular 
accident.  Rather, the evidence tends to show that the 
cerebrovascular accident was caused by emboli as a 
consequence of the veteran's atrial fibrillation many years 
following service, the result of a pathological process 
completely unrelated to his service-connected psychiatric 
disorder.  

The Board notes that in September 1989, Dr. Minster stated 
that the veteran had been seen for neurosurgical evaluation 
at that time with a chief complaint of pain in his neck with 
"burning" pain radiating down his entire left arm rather 
diffusely to the hand.  This started when he was sitting in a 
car that was stopped and struck from the rear by another 
vehicle in September 1989.  

The following month, Dr. Minster essentially attributed the 
veteran's sudden left hemiparesis to an embolism due to his 
atrial fibrillation.  He did not attribute the underlying 
pathological process to service-connected disability.  

In a letter dated in June 1991, however, Ronald R. Klimaitis, 
M.D., the veteran's treating physician, stated that the 
veteran had been under his care for severe hypertension.  Dr. 
Klimaitis stated that the veteran had suffered a "stroke" 
in June 1989 and that he continued to have difficulty 
controlling his hypertension.  The least bit of emotional 
stress tended to drive his blood pressure to an unsafe range.  
He felt that the veteran was total and permanently disabled 
"in view of these facts."  

The VA cardiovascular examiner in May 1998 found that the 
veteran had high blood pressure with evidence of end organ 
damage such as left ventricular hypertrophy, cerebrovascular 
accident, and atrial fibrillation that are known 
complications of hypertensive cardiovascular disease.  The 
physician reported that the veteran had a 22-pack-year 
smoking history and drank about a case of beer a day until 
his stroke in 1989.  The physician opined, however, that the 
veteran's hypertension "could be related [to] or exacerbated 
by" post-traumatic stress disorder.  However, in an 
addendum, the physician said that in most people, the cause 
of hypertension is unknown and that there is no way to know 
whether in a particular person hypertension is caused by 
post-traumatic stress disorder or to tell how much, if any, 
post-traumatic stress disorder contributes to chronic 
hypertension.  

The VA neurologic examiner in May 1998 stated following 
examination that the veteran's cerebrovascular accident was 
not caused by post-traumatic stress disorder but that post-
traumatic stress disorder certainly could affect his recovery 
from his cerebrovascular accident psychologically.  In an 
addendum, the physician stated that he had reviewed the 
claims file and noted that post-traumatic stress disorder and 
cerebrovascular accident are independent disease entities.  
The physician indicated that it was impossible to provide a 
qualitative response to the request for a complete rationale 
for the opinion regarding the etiologic relationship between 
the two.  

An etiologic relationship has not been established between 
the veteran's service-connected post-traumatic stress 
disorder on the one hand and his current complex of 
hypertensive cardiovascular and cerebrovascular disease on 
the other.  The record contain suggestions, hints, 
intimations of a possible etiologic relationship between the 
disease entities, but a relationship that rises to more than 
the level of mere possibility is not shown.  The recent 
opinion of the VA neurologic is little more than a 
conjecture, while the VA cardiovascular examiner flatly 
states that it is impossible to tell whether, or to what 
extent, hypertension in a particular individual is caused or 
aggravated by post-traumatic stress disorder.  

It bears emphasis that service connection may not be based on 
a resort to pure speculation or even remote possibility.  See 
38 C.F.R. § 3.102 (1999).  See also Davis v. West, 13 Vet. 
App. 178, 185 (1999) (any medical nexus between the veteran's 
inservice radiation exposure and his fatal lung cancer years 
later was speculative at best, even where one physician 
opined that it was probable that the veteran's lung cancer 
was related to service radiation exposure); Bloom v. West, 12 
Vet. App. 185, 186-87 (1999) (treating physician's opinion 
that veteran's time as a prisoner of war "could" have 
precipitated the initial development of his lung condition 
found too speculative to provide medical nexus evidence to 
well ground cause of death claim); Bostain v. West, 11 Vet. 
App. 124, 127-28 (1998) (private physician's opinion that 
veteran's preexisting service-related condition may have 
contributed to his ultimate demise too speculative, standing 
alone, to be deemed new and material evidence to reopen cause 
of death claim); Moffitt v. Brown, 10 Vet. App. 214, 228 
(1997) (physician's opinion that "renal insufficiency may 
have been a contributing factor in [veteran's] overall 
medical condition" too speculative to constitute new and 
material evidence to reopen cause of death claim); Beausoleil 
v. Brown, 8 Vet. App. 459, 463 (1996) (on claim to reopen a 
service connection claim, statement from physician about 
possibility of link between chest trauma and restrictive lung 
disease was too general and inconclusive to constitute 
material evidence to reopen); Perman v. Brown, 5 Vet. App. 
237, 241 (1993) (an examining physician's opinion to the 
effect that he cannot give a "yes" or "no" answer to the 
question of whether there is a causal relationship between 
emotional stress associated with service-connected post-
traumatic stress disorder and the later development of 
hypertension is "non-evidence"); Obert v. Brown, 5 Vet. 
App. 30, 33 (1993) (physician's statement that the veteran 
may have been having some symptoms of multiple sclerosis for 
many years prior to the date of diagnosis deemed 
speculative); Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992) (evidence favorable to the veteran's claim that does 
little more than suggest a possibility that his illnesses 
might have been caused by service radiation exposure is 
insufficient to establish service connection); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (service connection 
claim not well grounded where only evidence supporting the 
claim was a letter from a physician indicating that veteran's 
death "may or may not" have been averted if medical 
personnel could have effectively intubated the veteran; such 
evidence held to be speculative); Utendahl v. Derwinski, 1 
Vet. App. 530, 531 (1991) (medical treatise submitted by 
appellant that only raises the possibility that there may be 
some relationship between service-connected sickle cell 
anemia and the veteran's fatal coronary artery disease does 
not show a direct causal relationship between the two 
disorders such as to entitle the appellant to service 
connection for the cause of the veteran's death).  

Although the veteran's private physicians have suggested a 
possible link on the basis of aggravation between the 
hypertensive cardiovascular and cerebrovascular disease and 
the service-connected post-traumatic stress disorder, the 
opinions are not supported by clinical findings or diagnostic 
work-ups and are not shown to have been based on a review of 
service medical records or the claims file.  See Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993) (rejecting medical opinion 
as "immaterial" where there was no indication that the 
physician reviewed claimant's service medical records or any 
other relevant documents which would have enabled him to form 
an opinion on service connection on an independent basis) 
(citing Reonal v. Brown, 5 Vet. App. 458, 460 (1993)); Swann 
v. Brown, 5 Vet. App. 229, 233 (1993) (without a review of 
the record, an opinion as to the etiology of the underlying 
condition can be no better than the facts alleged by the 
veteran).  The opinion of a VA physician who has review the 
entire record is entitled to greater weight than the opinion 
of a physician who has not.  See Wilson v. Derwinski, 2 Vet. 
App. 16, 20-21 (1991) (an opinion relating a current 
disability to service has more probative value when it takes 
into account the records of prior medical treatment so that 
the opinion is a fully informed one); Corry v. Derwinski, 3 
Vet. App. 231, 234 (1992) (Board has a plausible basis to 
reject a physician's "conjecture" that a disability was 
acquired as a result of service where relevant treatment 
reports dating back a number of years were not mentioned by 
the physician rendering the opinion).  

Finally, the Board notes that while Dr. Klimaitis opined that 
stress tended to drive up the veteran's blood pressure to an 
unsafe range, that is not the same thing as finding that the 
service-connected post-traumatic stress disorder results in 
aggravation - a chronic worsening - of the nonservice-
connected condition.  Acute exacerbations without advancement 
of the underlying pathological disorder do not constitute 
aggravation under the law providing for compensation 
benefits.  See Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).  

The Board therefore concludes that the preponderance of the 
evidence is against the claim for service connection for 
atrial fibrillation, hypertension and residuals of a 
cerebrovascular accident secondary to service-connected post-
traumatic stress disorder.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

Finally, the Board notes that the representative contended in 
a written argument dated in January 2000 that there was a 
failure of compliance by the RO with respect to the Board's 
request in the previous remand for medical opinions regarding 
the etiology of the cardiovascular and cerebrovascular 
disease, especially in relation to the service-connected 
psychiatric disability.  The representative maintains that 
the cardiovascular and neurologic examiners failed to provide 
opinions that answered the question posed by the Board and 
that another remand is necessary in order to comply with the 
decision of the Court in Stegall v. West, 11 Vet. App. 268, 
271 (1998).  

The Board has reviewed the record and concludes that another 
remand would be an exercise in futility, exalting form over 
substance.  

The VA cardiovascular examiner ultimately concluded that it 
was not possible to answer the question posed by the Board, 
while the other opinions of record are grounded in 
speculation.  They are not likely to improve with time.  
Although it is true that the reasons or bases requirement set 
forth in 38 U.S.C. § 7104(d)(1) is one requiring strict 
adherence, "strict adherence does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case.  Such 
adherence would result in this Court's unnecessarily imposing 
additional burdens on the [Board] and [VA] with no benefit 
flowing to the veteran.  This we cannot do.  See 38 U.S.C. 
§ 7261(b)."  Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  

B.  Increased ratings for post-traumatic stress disorder and 
deviated nasal septum

As a preliminary matter, the Board finds that the veteran's 
claims for increased ratings are plausible and thus well 
grounded within the meaning of 38 U.S.C.A. § 5107(a); see 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (a claim of 
entitlement to an increased evaluation for a service-
connected disability generally is a well-grounded claim).  
The Board is satisfied that all relevant evidence has been 
obtained with respect to these claims and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1999), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of the 
service-connected disabilities at issue on this appeal.  The 
Board has found nothing in the historical record that would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where the issue is entitlement to an 
increased rating following the filing of a reopened claim, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The evidence 
in closest proximity to the recent claim is the most 
probative in determining the current extent of impairment.  
Id.  

Under decision of the Court of Appeals for Veterans Claims in 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), where 
the law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version more favorable to the 
appellant applies unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs to do otherwise 
and the Secretary did so.  

Post-traumatic Stress Disorder

The veteran's reopened claim for an increased rating for 
post-traumatic stress disorder was received on May 11, 1994, 
and was continuously prosecuted thereafter.  The evaluation 
for post-traumatic stress disorder was eventually increased 
to 50 percent disabling, effective from May 11, 1994.  

In a written argument dated in September 1996, the veteran's 
representative contended that the veteran has the severe 
effects of post-traumatic stress disorder resulting directly 
from his combat service in Korea.  The representative argued 
that the veteran was unable to obtain or retain employment 
and was in virtual isolation from everyone in his community.  
In essence, the representative argued for a 100 percent 
schedular evaluation for the service-connected psychiatric 
disability.  

Under the rating formula for neurotic disorders in effect 
prior to November 7, 1996, a 50 percent evaluation was 
warranted when the ability to establish or maintain effective 
or favorable relationships with people is considerably 
impaired, and by reason of the psychoneurotic symptoms, the 
reliability, flexibility and efficiency levels are so reduced 
as to result in considerable industrial impairment; a 
70 percent evaluation was for application when the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired, and when psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent schedular evaluation required that 
the attitudes of all contacts except the most intimate be so 
adversely affected as to result in virtual isolation in the 
community and that there be totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes (such 
as fantasy, confusion, panic and explosions of aggressive 
energy) associated with almost all daily activities resulting 
in a profound retreat from mature behavior; the individual 
must be demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132, Code 9411 (effective prior to November 7, 
1996).  

A 50 percent evaluation under Diagnostic Code 9411, as 
amended, contemplates occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation under the newly revised criteria 
contemplates occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.  A 100 percent 
evaluation under the newly revised rating criteria requires 
total occupational and social impairment due to such symptoms 
as:  gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Code 9411 (effective November 7, 1996).  

The Board notes that the RO has rated the service-connected 
post-traumatic stress disorder under both the new and old 
rating criteria for mental disorders and has provided those 
criteria in statements of the case issued to the veteran and 
his representative during the course of this appeal.  Karnas.  

On VA psychiatric examination in May 1998, the veteran 
presented somewhat distressed.  He reported that his spouse 
was quite ill and that he was her primary caregiver.  Since 
his last rating examination in May 1996, the veteran said 
that he continued to have difficulty "getting off of the 
subject" of his Korean War experiences.  He continued to 
attend a specialized group for Korean War veterans at a VA 
medical facility and reportedly received occasional 
psychotherapy at the facility.  He also informally visited 
with other physicians and psychiatric technicians in the 
Stress unit whom he had come to know over the years since 
receiving treatment at that facility.  

The veteran reported that he still experienced difficulty 
with night sweats, as well as disturbed sleep from the 
nightmares he had had for many years.  He continued to 
describe problems in relating to his family, particularly to 
his son and daughter, whom he tries to understand but has 
difficulty.  He said that he had extreme difficulty relaxing 
and had ongoing problems with hypervigilance and exaggerated 
startle response.  He said that he did not "want people 
around."  He indicated that he had one friend from his unit 
with whom he felt comfortable talking.  He described 
continuing problems with irritability and a short temper, 
which was primarily manifested in episodes of "road rage".  
He also said that he had problems with concentration.  He 
described a foreshortened sense of the future manifested by a 
lack of attention to personal safety where provocation of 
others was concerned.  He reported continuing problems with 
insomnia unrelated to any physical ailments.  The examiner 
stated that the veteran was hospitalized in the Stress 
Disorders Treatment Unit in December 1996.  

The examiner stated that the veteran had subjective 
complaints of anxiety, hypervigilance, exaggerated startle 
response, intrusive memories of combat experiences, night 
sweats, nightmares of combat experiences, sleep disturbance, 
social avoidance, episodic lapses in concentration, and a 
foreshortened sense of the future.  The examiner was of the 
opinion that these symptoms were attributable to post-
traumatic stress disorder and that no other psychiatric 
diagnosis was other evident.  

A mental status examination revealed no evidence of major 
thought disorder, but the veteran was anxious, with 
appropriate and related affect.  The veteran's affect rapidly 
shifted to tearfulness when describing episodes from his 
military history.  But his eye contact was appropriate, his 
grooming and hygiene were within normal limits, and his 
speech was spontaneous and of normal rate and rhythm.  He 
described no current lethal ideation.  He said that he had 
not consumed alcohol in the previous two years.  He had no 
cognitive or intellectual deficits, and his memory appeared 
to be intact.  His insight and judgment were considered to be 
fair to good.  He appeared fully capable of independently 
managing his funds without restriction.  The diagnosis on 
Axis I was post-traumatic stress disorder, which was 
characterized as moderate to severe.  The examiner remarked 
that moderate symptoms of illness persisted, with affective 
distress and interpersonal problems, resulting in impaired 
occupational and social functioning.  

When seen in the VA mental hygiene clinic in September 1998, 
however, his symptoms appear to have worsened.  It was 
reported that the veteran had recurrent intrusive 
"horrifying" nightmares, flashbacks and memories of his 
combat experiences.  He had had severe and disabling numbing 
of his emotions and avoided situations that reminded him of 
the event when his position was overrun by Chinese troops.  
He could not sleep and was startled by cars backfiring.  He 
said that he heard voices continuously of his friend killed 
in action and frequently lost touch with reality as a result 
of his post-traumatic stress disorder.  It was reported that 
he had tried to work over the previous 30 years but was 
unable to work because his impaired concentration and loss of 
touch with reality, and because of depression as a result of 
his post-traumatic stress disorder.  The attending physician 
was of the opinion that for these reasons the veteran was 
completely unemployable and completely disabled from his 
post-traumatic stress disorder.  His VA treating 
psychotherapist reported in a note dated in May 1999 that the 
veteran's symptomatology had been more or less consistent 
since 1994.  

Yet on VA examination in May 1998, the veteran's GAF scale 
was 51.  The Global Assessment of Functioning is a scale 
reflecting the "'psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.'"  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) 
(quoting the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994) (DSM-IV)).  A scale of 51 
indicates symptoms resulting in moderate to serious 
impairment in social, occupational, or school functioning 
under DSM-IV.  

In fact, the findings seem somewhat in conflict.  The record 
shows that the veteran has had anxiety with a related affect, 
flashbacks, recurrent nightmares, intrusive memories of 
combat, severe numbing of his emotions, avoidant behavior, 
insomnia, startle response, impaired concentration, 
depression, and the experience of hearing continuously the 
voice of his friend killed in action.  He also reportedly 
lost touch with reality as a result of his post-traumatic 
stress disorder.  It was reported that he had tried to work 
over the previous 30 years but was unable to work because his 
impaired concentration and loss of touch with reality, and 
because of depression as a result of his post-traumatic 
stress disorder.  

Yet a mental status examination in May 1998 revealed no 
evidence of major thought disorder, his eye contact was 
appropriate, his grooming and hygiene were within normal 
limits, and his speech was spontaneous and of normal rate and 
rhythm.  He described no current lethal ideation.  He said 
that he had not consumed alcohol in the previous two years.  
He had no cognitive or intellectual deficits, and his memory 
appeared to be intact.  His insight and judgment were 
considered to be fair to good.  He appeared fully capable of 
independently managing his funds without restriction.  The 
diagnosis on Axis I was post-traumatic stress disorder, which 
was characterized as moderate to severe.  

The findings on VA examination in May 1998 do not differ 
markedly from those shown on VA examination in May 1996, when 
a significant history of disturbed sleep from dreams of war 
trauma was noted.  The veteran then had a sense of feeling 
helpless and was reported to be "somewhat asocial" and 
avoided many things because even simple things could trigger 
combat memories.  His occupational history was then described 
as "very spotty" and it was reported that the veteran was 
scarcely able to hold any long-term job.  However, it was 
also reported that alcohol had been a considerable problem 
until about 1989.  He reported that he often drank a case of 
beer a day after work and maybe some shots.  Family 
relationships were very impaired apparently because, the 
veteran said, "People don't understand what I've been 
through and the effect it's had on me."  The diagnosis was 
post-traumatic stress disorder.  The examiner remarked that 
the disorder was pervasive and had had major adverse effects 
on the veteran's marriage, home life and employment.  He had 
had a negligible social life because his combat experiences 
had been so intrusive.  Other diagnoses were recurrent major 
depression, and alcohol abuse by history.  

In these circumstances, the Board will accord the veteran the 
benefit of the doubt and find that the evidence warrants a 70 
percent evaluation for the service-connected post-traumatic 
stress disorder.  38 U.S.C.A. § 5107(b).  

It is clear from the evidence of record, however, that the 
veteran's numerous nonservice-connected organic disabilities, 
especially his cardiovascular and cerebrovascular disease, 
are seriously disabling, especially in an occupational sense, 
and that the veteran's overall social and occupational 
functioning is not totally impaired by the veteran's service-
connected post-traumatic stress disorder.  For example, in a 
statement dated in May 1990, Dr. Klimaitis, the veteran's 
private treating physician, said that he considered the 
veteran to be totally disabled due to uncontrolled 
hypertension.  Dr. Klimaitis essentially reiterated this view 
in a letter dated in June 1991.  It is significant that when 
the veteran was examined by VA in May 1991, his depression 
and memory loss were attributed to residuals of his 
cerebrovascular accident.  On VA psychiatric examination in 
June 1994, post-traumatic stress disorder was diagnosed, but 
the veteran's memory deficits were attributed to residuals of 
his cerebrovascular accident.  It was reported that he had 
not been able to work since he had his stroke.  

While the veteran undeniably has significant social and 
occupational impairment due solely to his symptoms of post-
traumatic stress disorder, this is contemplated in the 
70 percent evaluation now assigned.  The rating schedule is 
designed to compensate for average impairments of earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (emphasis added).  Moreover, prior to 
November 7, 1996, poor contact with other human beings was 
indicative of emotional illness, but social inadaptability 
was evaluated only as it affected industrial inadaptability.  
38 C.F.R. § 4.129 (effective prior to November 7, 1996).  

The recent GAF scale of 51 assigned to the veteran's post-
traumatic stress disorder is wholly inconsistent with any 
finding of total occupational and social impairment from the 
service-connected post-traumatic stress disorder such as to 
warrant a 100 percent schedular evaluation for that 
disability, whether evaluated under the new rating criteria 
or the old.  



Deviated Nasal Septum

The record shows that the veteran sustained a fractured nose 
in service, which, while noted at separation, was not 
considered disabling.  In April 1954, however, he was seen by 
a private physician, who found a marked deviation of his 
nasal septum to the right "so as to practically completely 
occlude" his right nares.  The veteran said that he had no 
difficulty breathing through his nose until he fractured it 
in service.  The physician stated that the obstruction was so 
great that it could only be corrected by a submucous 
resection.  On VA examination in June 1954, the veteran 
complained of difficulty breathing through his nose, and an 
ear, nose and throat examination culminated in a diagnosis of 
deviation of the nasal septum (moderate obstruction) on the 
right, due to nasal fracture.  

By a rating decision dated in July 1954, service connection 
was established for deviation of the nasal septum due to 
fracture, and a noncompensable evaluation was assigned, 
effective from April 1954.  (Service connection was also 
granted for leg cramps of undetermined cause, but a 
noncompensable evaluation was assigned.)  

The zero percent evaluation was thereafter continued under 
Diagnostic Code 6502 until a rating decision dated in August 
1996, when the evaluation was increased to 10 percent, 
effective from January 17, 1990.  

During the course of this appeal, the criteria for rating a 
deviated nasal septum were changed by an amendment to the 
rating schedule that became effective October 7, 1996.  
61 Fed. Reg. 46,720 (1996).  Although under Karnas, the more 
favorable version of the rating criteria usually must be 
applied to a claim pending when the criteria changed, a 10 
percent rating is the maximum schedular rating for the 
service-connected deviated nasal septum under both the old 
and the new rating criteria.  An increased rating for this 
disability is only available if extraschedular consideration 
is appropriate under 38 C.F.R. § 3.321(b)(1).  

The provisions of the cited regulation were provided to the 
veteran and his representative in the statement of the case 
issued in August 1996.  However, the record does not show 
that the deviated nasal septum results in such an exceptional 
or unusual disability picture as to render impractical the 
application of the regular schedular standards.  The record 
shows some difficulty with breathing through the nose as a 
result of the deviated septum, but there is no indication 
that the veteran has been frequently hospitalized for this 
problem or that it has, by itself, resulted in marked 
interference with employment.  Rather, the record shows that 
the veteran has a number of other organic and nonorganic 
disorders that are more severe and are much more 
occupationally impairing, especially his hypertensive heart 
disease and cerebrovascular accident residuals, and his post-
traumatic stress disorder.  These disorders, and others, have 
been much the focus of treatment since he filed his claim in 
January 1990.  Based on these considerations, the Board finds 
that the RO did not err in failing to refer this claim to the 
Director of the VA Compensation and Pension Service for an 
initial determination.  See Floyd v. Brown, 9 Vet. App. 88, 
95 (1996).  

Although the veteran underwent a septoplasty at a VA medical 
center in April 1996 to correct his deviated nasal septum, 
there is no showing that the postoperative scar is infected 
or poorly nourished with repeated ulceration or that it is 
tender and painful on objective demonstration, nor is there 
any other showing of functional impairment as a result of the 
surgical scar.  38 C.F.R. §§ 4.118, diagnostic codes 7803, 
7804, 7805 (1999).  There is therefore no basis for a 
separate compensable evaluation for a postoperative scar 
arising from the service-connected condition under Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).  

C.  Earlier effective date for a 50 percent evaluation for 
post-traumatic stress disorder

The veteran's initial claim for service connection for post-
traumatic stress disorder was received in January 1990.  
Following development of the claim, service connection was 
granted for post-traumatic stress disorder in a rating 
decision dated in October 1990.  A 10 percent rating for 
post-traumatic stress disorder was assigned under Diagnostic 
Code 9411, effective from the date of receipt of the original 
claim on January 17, 1990.  The veteran was informed of this 
determination in November 1990, but he did not disagree with 
the rating assigned.  The October 1990 rating decision 
therefore became final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (1999).  

On May 11, 1994, the veteran reopened his claim for an 
increased evaluation for post-traumatic stress disorder.  A 
rating decision dated in October 1994 increased his 
evaluation to 30 percent, effective from May 11, 1994.  In 
November 1994, the veteran disagreed with the evaluation 
assigned and with the effective date established for the 30 
percent rating for post-traumatic stress disorder.  In August 
1996, following the submission of additional evidence and a 
hearing before a hearing officer at the RO, a 50 percent 
evaluation was established for post-traumatic stress 
disorder, effective with the date of receipt of the reopened 
claim.  

Under governing law, the effective date of an award of 
increased compensation is the earliest date as of which it is 
factually ascertainable that an increase in disability has 
occurred if the claim is received within a year from that 
date; otherwise, the effective date is the later of the date 
of increase in severity or the date of receipt of the claim.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper v. 
Brown, 10 Vet. App. 125, 126-27 (1997).  Accordingly, the 
issue is whether it was factually ascertainable between May 
11, 1993, and May 11, 1994, the date of receipt of the 
reopened claim, that the post-traumatic stress disorder had 
undergone an increase in severity such as to warrant a 50 
percent evaluation during that timeframe.  With respect to 
this issue, only the rating criteria in effect prior to 
November 7, 1996, are applicable.  See 38 U.S.C.A. § 5110(g).  

However, the evidence of record during the relevant timeframe 
does not show that the veteran manifested symptomatology that 
approximated or more nearly approximated the criteria 
necessary for a 50 percent evaluation under the rating 
criteria then in effect.  38 C.F.R. § 4.7.  

Although the veteran was seen at a VA mental hygiene clinic 
on numerous occasions during this period, his symptomatology 
was only moderate in degree.  When seen in May 1993, he 
complained of nightmares three to four times a week.  He said 
that he had interrupted sleep of about four hours a night.  
He had considerable flashbacks.  However, his mood and energy 
level were good, and he did not feel helpless or worthless.  
He was not suicidal or homicidal, and he was able to 
participate in sporting activities such as swimming, golfing 
and fishing.  He had good hygiene and maintained good eye 
contact with the therapist.  There was no psychomotor 
agitation or retardation.  Although his range of affect was 
slightly constricted, he was calm and cooperative.  His 
speech was of normal volume and rhythm.  Although he still 
had nightmares, he was not depressed.  Treatment was with 
trazodone and Klonopin.  He was to return to the clinic in 
six weeks.  

When seen in the VA mental hygiene clinic in June 1993, the 
veteran's mood was good, he was eating and sleeping well (six 
to seven hours a night) since the institution of Klonopin, 
although he had interrupted sleep.  He attended therapy 
sessions, which were helpful.  He went swimming three times a 
week and said that he enjoyed fishing and golfing.  Although 
he felt helpless at times, he did not have feelings of 
hopelessness or worthlessness.  He had no suicidal ideation.  
He had good hygiene and good grooming.  He maintained good 
eye contact.  His range of affect was normal with normal 
intensity.  He was euthymic and normoactive.  His speech was 
of normal rate and rhythm.  The examiner felt that his post-
traumatic stress disorder was under control and that there 
was no depression.  A psychology service note in September 
1993 reflects the veteran's problem with anger. 

When the veteran was seen in the Post-traumatic stress 
disorder Clinic in October 1993, he continued to have 
nightmares, disturbed sleep and intrusive recollections that 
did not seem to improve with trazodone.  However, the veteran 
felt that overall, he was doing about the same as previously 
due primarily to clonazepam (Klonopin).  A mental status 
examination was largely unremarkable, although the examiner 
commented that the veteran continued to have flashbacks and 
intrusive recollections and continued to feel a bit depressed 
and anxious all the time.  The clonazepam was increased.  A 
VA mental hygiene clinic note in November 1993 indicates that 
the veteran stated that he had memory problems from a stroke 
and since being treated with electroconvulsive therapy (ECT) 
for depression.  

The mental hygiene clinic progress notes thereafter reflect 
findings essentially consistent with those noted above.  The 
veteran's symptomatology seemed to fluctuate only mildly, 
generally in response to variations in his medication 
regimen.  The residual effects of his 1989 stroke were often 
noted, as were many nonservice-connected organic disabilities 
that afflicted the veteran.  The veteran was oriented in all 
spheres when examined in the mental hygiene clinic in April 
1994, although he had survivor guilt and increased arousal 
states.  He reportedly saw shadows and heard voices even 
without the flashbacks.  His mood was sad, and his affect was 
constricted.  Klonopin was continued.  The veteran had been 
treated with Zoloft, which was now increased.  The assessment 
was post-traumatic stress disorder, and depression.  

It was not until a VA psychiatric examination in June 1994, 
however, that a significant increase in his symptomatology 
due to post-traumatic stress disorder is truly demonstrated.  
It was then that the veteran was not oriented in all spheres 
(he did not know the date), and he was described by the 
examiner only as "roughly oriented".  He described his 
post-traumatic stress disorder symptoms in terms of his 
recollections of combat and began to get very upset and had 
difficulty controlling his emotions.  He reported that his 
nightmares resulting from his combat experiences often caused 
him to wake up in a cold sweat.  He also reported getting 
auditory; he would sit in a room and think that people were 
talking.  He would open his eyes, and nobody was there.  
However, he had never had any ideas of reference.  On mental 
status examination, his affect was of wide range but was 
colored by depression.  His memory was quite affected, 
although this was felt to be a residual of his stroke.  The 
pertinent diagnosis was post-traumatic stress disorder of 
moderate severity.  

The Board is of the opinion that an increase in 
symptomatology as a result of the service-connected 
psychiatric disorder simply is not shown prior to May 11, 
1994, when his reopened claim for an increased rating was 
received.  Indeed, even in June 1994, the psychiatric 
examiner felt that the post-traumatic stress disorder was 
productive of only moderate severity, a finding completely 
inconsistent with a 50 percent rating during relevant 
timeframe.  It follows that an effective date earlier than 
May 11, 1994, for the assignment of a 50 percent evaluation 
for post-traumatic stress disorder must be denied.  

The evidence is not so evenly balanced as to raise doubt 
concerning any material issue.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for atrial fibrillation, hypertension, and 
residuals of a cerebrovascular accident is denied.  

A 70 percent evaluation for post-traumatic stress disorder is 
granted, subject to controlling regulations governing the 
payment of monetary benefits.  

An increased evaluation for deviated nasal septum is denied.  

An effective date earlier than May 11, 1994, for the grant of 
a 50 percent evaluation for post-traumatic stress disorder is 
denied.  



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

